                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

REBECCA RENTZ JAMES,                            )
                                                )
                  Plaintiff,                    )      Case No. 1:19CV00030
                                                )
v.                                              )      OPINION AND ORDER
                                                )
SUBARU CORPORATION,                             )      By: James P. Jones
ETC., ET AL.,                                   )      United States District Judge
                                                )
                  Defendants.                   )

      Francis H. Casola and J. Walton Milam III, WOODS ROGERS PLC, Roanoke,
Virginia, for Plaintiff; Christopher C. Spencer, Mark C. Shuford, and Miranda G.
James, SPENCER SHUFORD LLP, Richmond, Virginia, for Defendants.

      In this products liability case invoking the court’s diversity jurisdiction, the

defendants, Subaru Corporation and Subaru of Indiana Automotive, Inc., have each

moved to dismiss the Complaint for failure to state a claim upon which relief can be

granted. For the reasons that follow, I will deny the defendants’ Motions to Dismiss.

                                         I.

      The Complaint alleges the following facts, which I must accept as true in

considering the Motions to Dismiss.

      On August 7, 2017, the plaintiff, Rebecca Rentz James, was driving a 2011

Subaru Outback in Tazewell County, Virginia. While she was making a right turn,

the right front fender of the vehicle made contact with a tree adjacent to the road.
This brush with the tree caused only minor damage to the fender and posed no risk

of harm to James. After the vehicle contacted the tree, James was able to correct the

vehicle’s direction and bring it to a stop in the right lane.

      Although the vehicle had only lightly touched the tree, the vehicle’s driver

side curtain airbag deployed. The airbag struck James on the upper left side of her

body and injured her cervical spine and neck. James alleges that such a minor

accident was foreseeable to the defendants and that the brief, non-dangerous contact

should not have triggered deployment of the airbag. She further alleges that the

airbag deployed with excessive and dangerous force. It was foreseeable to the

defendants that such an unnecessary deployment of the airbag posed an unreasonable

risk of harm to drivers.

      The Complaint asserts claims of breach of the implied warranty of

merchantability (Count I), negligence (Count II), and failure to warn (Count III).

James seeks $12,500,000 in damages.

                                           II.

      Federal pleading standards require that a complaint contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). A Rule 12(b)(6) motion to dismiss tests the legal sufficiency of a complaint

to determine whether the plaintiff has properly stated a claim. See Edwards v. City

of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). In order to survive a motion to


                                           -2-
dismiss, the plaintiff must “state[] a plausible claim for relief” that “permit[s] the

court to infer more than the mere possibility of misconduct” based upon its “judicial

experience and common sense.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). In

evaluating a pleading, the court accepts as true all well-pled facts. Id.

      A complaint does not need detailed factual allegations to survive a motion to

dismiss; however, it must have more than labels and conclusions or a recitation of

the elements of the cause of action. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). “To

satisfy this standard, a plaintiff need not forecast evidence sufficient to prove the

elements of the claim.” Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012)

(internal quotation marks and citation omitted).

      Because this is a diversity case and the relevant events occurred in Virginia,

the substantive law of Virginia applies. See, e.g., Redman v. John D. Brush & Co.,

111 F.3d 1174, 1177 (4th Cir. 1997); Erie R.R. v. Tompkins, 304 U.S. 64, 78–79

(1938). “Virginia has not adopted a strict liability regime for products liability.

When alleging that a product suffered from a design defect, a plaintiff may proceed

under a theory of implied warranty of merchantability or under a theory of

negligence.” Evans v. Nacco Materials Handling Grp., Inc., 810 S.E.2d 462, 469


                                          -3-
(2018). Here, the plaintiff proceeds under both theories. A manufacturer breaches

its duty to warn if it has reason to know that a product is dangerous for the use for

which it is supplied, has no reason to believe the user will realize the dangerous

condition, and fails to exercise reasonable care to inform users of the dangerous

condition. Jones v. Ford Motor Co., 559 S.E.2d 592, 600 (Va. 2002).

      To recover in a Virginia products liability case, a plaintiff must plead and

prove that the product in question contained a defect that rendered it unreasonably

dangerous for ordinary or foreseeable use. Alevromagiros v. Hechinger Co., 993

F.2d 417, 420 (4th Cir. 1993).       The plaintiff must also establish “that the

unreasonably dangerous condition existed when the goods left the defendant’s

hands.” Logan v. Montgomery Ward & Co., 219 S.E.2d 685, 687 (Va. 1975). In

determining whether a product contained a defect rendering it unreasonably

dangerous, the “court will consider safety standards promulgated by the government

or the relevant industry, as well as the reasonable expectations of consumers.”

Alevromagiros, 993 F.2d at 420. In this case, James relies on consumer expectations

rather than government or industry standards. The defendants contend that she has

not adequately pleaded facts showing what consumers expect of side curtain airbags

or how she will prove those expectations. According to the defendants, the plaintiff

is improperly relying solely on her own subjective, undefined standards.




                                         -4-
      “Consumer expectations, which may differ from government or industry

standards, can be established through evidence of actual industry practices,

published literature, and from direct evidence of what reasonable purchasers

considered defective.” Id. at 420-21 (internal alterations, quotation marks, and

citation omitted). “Absent an established norm in the industry, a court is constrained

to rely on the opinion testimony of experts to ascertain the applicable safety

standard.” Id. at 421 (internal alterations, quotation marks, and citation omitted).

      A plaintiff, however, is not required to prove her case in her complaint. While

the cited decisions address the kinds of evidence that may be sufficient to establish

liability at trial or to survive summary judgment, a plaintiff need not set forth

allegations of expert opinions, publications, consumer testimony, or other specific

evidence at the pleading stage. The Federal Rules of Civil Procedure simply do not

require that level of detail or a forecasting of the plaintiff’s anticipated evidence.

      The defendants also argue that James has failed to allege that either the

allegedly dangerous condition or the alleged failure to warn was the proximate cause

of her injuries. In a products liability action, proof of causation must ordinarily be

supported by expert testimony because of the complexity of the causation facts. See

Rohrbough v. Wyeth Labs., Inc., 916 F.2d 970, 972 (4th Cir. 1990) (holding that

essential element of causation in products liability action involving medical vaccine

must be proved by expert testimony under West Virginia law); Hartwell v. Danek


                                           -5-
Med., Inc., 47 F.Supp.2d 703, 707 (W.D. Va. 1999) (holding same as to products

liability case involving medical device under Virginia law). Again, however, a

motion to dismiss is not the proper avenue to contest a lack of expert testimony.

      I find that James has adequately pled that were the airbag not defective, or

were she warned of its defect, she would not have been injured by its unexpected

and forceful deployment. At this early stage of the proceedings, no more is

necessary. The defendants will have ample opportunity to investigate the plaintiff’s

evidence or lack thereof in discovery. Following the close of discovery, they may

challenge the sufficiency of the plaintiff’s evidence through a motion for summary

judgment, which is the more appropriate mechanism for raising the issues they have

presented in the Motions to Dismiss.

                                        III.

      For the foregoing reasons, it is ORDERED that the Motions to Dismiss, ECF

Nos. 6 and 10, are DENIED.

                                               ENTER: December 2, 2019

                                               /s/ JAMES P. JONES
                                               United States District Judge




                                         -6-
